16-317
    United States v. Layden


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 30th day of January, two thousand seventeen.

    PRESENT:
                Robert A. Katzmann,
                       Chief Judge,
                Amalya L. Kearse,
                Debra Ann Livingston,
                       Circuit Judges.
    _____________________________________

    United States of America,

                               Plaintiff-Appellee,

                       v.                                                   16-317

    Jennifer Layden,

                               Defendant-Appellant.

    _____________________________________


    FOR PLAINTIFF-APPELLEE:                           Varuni Nelson, Rachel G. Balaban, Assistant
                                                      U.S. Attorneys, for Robert L. Capers, United
                                                      States Attorney, Eastern District of New
                                                      York, Brooklyn, NY.
FOR DEFENDANT-APPELLANT:                               Jennifer Layden, pro se, South Ozone Park,
                                                       NY.


        Appeal from a judgment and an order of the United States District Court for the Eastern

District of New York (Korman, J.), entered on July 31, 2015, and January 4, 2016, respectively.


        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED without prejudice to appellant Jennifer Layden’s

ability to renew her appeal after the disposition of any motion she files for appropriate relief in the

district court.

        Layden, proceeding pro se, appeals from the district court’s entry of default judgment

against her, as well as from the district court’s subsequent order of garnishment of her wages, in

the government’s suit to recover the outstanding balance on a defaulted student loan. We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

        Layden’s notice of appeal was not timely filed from the underlying default judgment, and

we therefore lack jurisdiction to review that judgment. See Fed. R. App. P. 4(a)(1)(B); Bowles v.

Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”). Layden did timely appeal from the district court’s order of

garnishment. However, because the merits of Layden’s appeal of the garnishment order are so

closely related to the merits of her challenge to the default judgment, we decline to address

Layden’s appeal of the garnishment order without first allowing Layden to seek relief in the

district court from both the default judgment and the garnishment order under Federal Rules of

Civil Procedure 55(c) and 60(b). Further proceedings in the district court would enable the
parties to compile a factual record, without which we are not well situated to rule on the merits in

this case. See United States v. Tucker, 5 F. App’x 23, 24 (2d Cir. 2001).

       We observe that, although a motion brought by Layden to set aside the default judgment

would ordinarily be based on “mistake, inadvertence, surprise, or excusable neglect” under

Federal Rule of Civil Procedure 60(b)(1), the time limit in which to file such a motion has expired

during the pendency of this appeal. See Fed. R. Civ. P. 60(c)(1). We further observe, however,

that “if [Layden’s] motion [in the district court] is meritorious and if the one-year limitation was

not met because of” the time elapsed during Layden’s appeal to this Court, “the district court may

find a means to grant [Layden] the relief that [she] seeks” under Federal Rule of Civil Procedure

60(b)(6) “or otherwise, although we express no opinion as to whether there is a legal or factual

basis for such determination.” Tucker, 5 F. App’x at 24.

       Accordingly, we DISMISS Layden’s appeal without prejudice to her ability to renew the

appeal after the disposition of any motion she files in the district court for relief from the default

judgment and the garnishment order.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk